EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, line 13, delete “and” and insert “,”.
Claim 1, line 14, after “resin”, insert “, and wherein the inorganic filler-containing layer has a thickness of not less than 50% of the total thickness of the sealant layer”.
Cancel claim 4.

Authorization for this examiner’s amendment was given in an interview with Alexey Saprigin on 20 April 2021.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. Claims 1, 6-7, and 14-16 are allowable over the “closest” prior art Yamashita (JP 2004-234995 A) which was cited in the IDS filed 13 April 2021. It is noted that the disclosure of Yamashita is based off a machine translation of the reference included with this action.
Yamashita discloses a package body for a lithium battery, i.e. packaging material for power storage device comprising: a base material layer 10, i.e. substrate layer; an adhesive layer 40; a chemical conversion treatment layer 20; an aluminum foil layer 30, i.e. metal foil layer; a chemical conversion treatment layer 20; and an inner layer 50, i.e. sealant layer, containing filler 60 ([0012] and Fig. 1). Yamashita discloses the inner layer 50 is a multi-layer structure ([0021]) being made from 3 layers of acid-modified olefin resin ([0022], see “(4) (aluminum foil side) acid-modified olefin-based resin layer/ acid-modified olefin-based resin layer/acid-modified olefin-based resin layer”). Yamashita further discloses the filler 60 is included in the three-layered intermediate layer ([0027]), i.e. the middle acid-modified olefin-based resin layer contains filler such that the layer 50 has the structure filler-free acid-modified polyolefin resin/filler-containing acid-modified polyolefin resin/filler-free acid-modified polyolefin resin. Yamashita discloses the filler is made from inorganic material, including aluminum oxide, having an average particle size of 0.1 to 20 µm ([0025-0026]) while the thickness of the inner layer 50 is 25 µm or more ([0023]). Thus, the occupying ratio of the inorganic filler to a total thickness of the sealant layer in a section along the direction is 0.4% (0.1/25*100 = 0.4%) to 80% (20/25*100 = 80%), which overlaps the range of 20-30%. However, Yamashita does not disclose the thickness of the filler-containing layer 
Thus, it is clear that Yamashita does not disclose nor suggest the present invention.
Further, the claims remain allowable over Akita et al. (US 2014/0255765 A1), Tatsuki et al. (JP 2000-173558 A), Heo et al. (US 2013/0130150 A1), Nakazawa (US 5,298,234), and Fung et al. (US 2015/0104698 A1) as set forth in the Notice of Allowability mailed 25 March 2021.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787